ORDER CONFIRMING AUTOMATIC SUSPENSION

Pursuant to SCR 3.166, the Kentucky Bar Association notified this Court that the Respondent, Gary Lynn Goble, whose KBA Membership Number is 81030, who was admitted to the practice of law in this Commonwealth on April 26, 1985, and whose bar roster address is 4314 Green Pine Court, Louisville, Kentucky, 40220, was convicted of violating KRS 514.070 and KRS 514.090, a felony, in the Jefferson Circuit Court, case ll-CR-3023, on September 5, 2012.
SCR 3.166 requires the automatic suspension of an attorney from the practice of law upon conviction of a felony, effective the day following the finding of guilt by the jury. The purpose of this order is to memorialize and confirm the fact that Respondent was automatically suspended from the practice of law in Kentucky, effective September 6, 2012, by the action of SCR 3.166 beginning one day after his conviction and said suspension continues in effect until dissolved or superseded by subsequent order of this Court.